PER CURIAM.
We have examined the record in this case very carefully and find no error. The requests for instructions, in so far' as they were correct, were substantially covered by the careful charge of the learned trial judge.
As to the refusal to direct a verdict for defendant on the second count of the indictment, we think that there was ample evidence to support the verdict on this count; but, if this were not true, defendant has no ground of complaint on this score, as the sentence imposed did not exceed that which might have been imposed under the first count alone.
The exception directed to the exclusion of the testimony of his wife requires no discussion. The rule is well settled that in a criminal trial in the federal courts the wife of a defendant is not a competent witness in his behalf. Jin Fuey Moy v. U. S., 254 U. S. 189, 195, 41 S. Ct. 98, 65 L. Ed. 214; Hendrix v. U. S., 219 U. S. 79, 91, 31 S. Ct. 193, 55 L. Ed. 102.
Affirmed.